Title: From James Madison to Willie Blount, 10 December 1811
From: Madison, James
To: Blount, Willie


Sir
Washington Decr. 10. 1811
I have recd. your letter of Novr. 23. covering an address from the Legislature of the State of Tennessee.
The patriotic sentiments which it expresses are an honorable sample of those which animate the great body of our fellow Citizens. The wrongs which have been so long borne by our Country, in the hope that a sense of justice and the true policy inseparable from it would have put an end to them, are persisted in, with aggravations which leave to a nation, determined not to abandon its rights, no appeal but to its own means of vindicating them. The necessity will be deplored by a people who have cherished peace in sincerity, because they are alive to the calamities which begin where peace ends. But they will meet those as not the greatest calamities, when a surrender of their sacred rights & vital interests are the alternative. They will meet them with the intrepid firmness imposed by a consciousness that the issue has been unsought on their part & I trust with the una[ni]mity, also, which such a cause ought to produce.
In The measures by which the navigable streams proceeding from the neighborhood of Tennessee were secured to the U. States, the Executive, paid a just regard to the importance of them, in both a local & national view; without losing sight of the principles of justice & right on one hand, and of those of the Constitution on the other. The sequel rests with the National Councils, on which the Legislature of Tennissee, properly rely for all the attention to the particular interests of that State, which may be compatible with a comprehensive regard to the whole.
For the confidence which the Legislature & yourself, have been pleased to express in my views & endeavors for the public good, I tender my acknowledgements, with assurances of my high respects, and a return of my best wishes
